Townley, J.
This is a companion appeal to that in the same action, decision of which is herewith handed down (Matter of McNally v. Youngs, 238 App. Div. 787). As it is therein held that no substitution of attorneys was made, it must be deemed that there has been as yet no effective discharge of the former attorney. Accordingly, the court should not direct him to recognize the substituted attorney.
The order should be reversed, with twenty dollars costs and disbursements, and the motion denied.
Finch, P. J., Mekrell, Martin and Sherman, JJ., concur.
Order reversed, with twenty dollars costs and disbursements, and motion denied.